     CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

MICHAEL G. CLARK, on behalf of
himself and all others similarly situated,

       Plaintiff,
                                                       Case No. 20-cv-1920
              v.
                                                 CLASS ACTION COMPLAINT
                                                   JURY TRIAL DEMANDED
LEXISNEXIS RISK SOLUTIONS, INC.,

       Defendant.


       Plaintiff Michael G. Clark (“Clark” or “Plaintiff”), on behalf of himself and all

others similarly situated, complaining of Defendant LexisNexis Risk Solutions, Inc.

(“LexisNexis” or “Defendant”), alleges as follows:

                            I.     NATURE OF THE CASE

       1.     This is a consumer class action under the Fair Credit Reporting Act, 15

U.S.C. §§ 1681, et seq. (“FCRA”), against LexisNexis, a consumer reporting agency. In

violation of the FCRA, LexisNexis prepares consumer reports that contain false and

harmful information pertaining to unenforceable, non-docketed judgments of the

Minnesota conciliation court.

                                     II.     PARTIES

       2.     Plaintiff Michael G. Clark is a natural person who resides in Clear Lake,

Minnesota. He is a “consumer” as defined by 15 U.S.C. § 1681a(c).

       3.     Defendant LexisNexis Risk Solutions, Inc. is a Georgia corporation that is

authorized to do business in Minnesota and that maintains its headquarters at 1000
     CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 2 of 11




Alderman Drive, Alpharetta, Georgia. It is a “person” and “consumer reporting agency”

as defined by 15 U.S.C. § 1681a(b) and 15 U.S.C. § 1681a(f), respectively.

                          III.   JURISDICTION & VENUE

      4.     The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1681p.

      5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

LexisNexis has substantial contacts with Minnesota, including those related to its

acquisition of Conciliation Court records.

                          IV.    FACTUAL ALLEGATIONS

Minnesota Conciliation Courts

      6.     In the State of Minnesota, litigants may bring certain claims in the

conciliation court division, a non-record tribunal in which claims “must be without jury

trial and by a simple and informal procedure.” MINN. STAT. § 491A.02, subdivision 1.

      7.     A judgment resolving a conciliation court claim may not be enforced in

conciliation court. See MINN. STAT. § 491A.01, subdivision 1 (“No write of execution or

garnishment summons may be issued out of conciliation court.”).

      8.     Rather, a conciliation court judgment must first be docketed in the district

court, whereupon the judgment creditor may seek to enforce the judgment, a process

governed by the Minnesota General Rules of Practice for the District Courts. MINN. STAT.

§ 491A.02, subdivision 9; MINN. DIST. CT. R. 518(a)-(b).




                                             2
     CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 3 of 11




Defendant’s Conduct

       9.     Upon information and belief, Defendant prepares and sells consumer reports

(commonly called “credit reports”) about thousands of consumers annually, including

about consumers in Minnesota.

       10.    Upon information and belief, following its standard practices and procedures,

Defendant collects and retains information pertaining to conciliation court judgments that

have not been docketed in the district court in its files, notwithstanding the conciliation

court’s status as a non-record tribunal.

       11.    Upon information and belief, following its standard practices and procedures,

Defendant includes information pertaining to unenforceable, non-docketed conciliation

court judgments in the consumer reports it prepares, notwithstanding the fact that such

judgments cannot be enforced against the consumer who is the subject of the report.

       12.    Upon information and belief, Defendant follows no procedure that assures

that it will not include information pertaining to unenforceable, non-docketed conciliation

court judgments in the consumer reports it prepares.

       13.    Upon information and belief, following its standard practices and procedures,

Defendant represents unenforceable, non-docketed conciliation court judgments as though

they are currently or were formerly enforceable against the consumer who is the subject of

the consumer report Defendant prepares.

       14.    Upon information and belief, Defendant prepares consumer reports that

include false and harmful information concerning consumers against whom unenforceable,

non-docketed conciliation court judgments have been entered.


                                            3
      CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 4 of 11




       15.    Upon information and belief, Defendant’s above-alleged conduct causes

widespread harm to consumers against whom unenforceable, non-docketed conciliation

court judgments have been entered.

       16.    Upon information and belief, Defendant prepares consumer reports

containing information pertaining to unenforceable, non-docketed conciliation court

judgments for a fee and not gratuitously.

       17.    Upon information and belief, Defendant sells information pertaining to

unenforceable, non-docketed conciliation court judgments to other consumer reporting

agencies, which subsequently prepare and sell consumer reports that contain the same false

and harmful information.

       18.    Upon information and belief, Defendant’s collection, reporting, and resale of

information pertaining to unenforceable, non-docketed conciliation court judgments results

in significant economic gain to Defendant.

       19.    At all times pertinent hereto, Defendant acted by and through its agents,

servants and or employees, who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of Defendant.

Plaintiff Clark’s Experience

       20.    On or about September 25, 2014, one Robert D. Stoneburner (“Stoneburner”)

sued Plaintiff Clark for $350, plus filing fees and costs of $77, in the conciliation court for

Stearns County, Minnesota in case number 73-CO-14-1198 by filing a Statement of Claim

and Summons.




                                              4
     CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 5 of 11




       21.    On or about October 5, 2016, Stoneburner and Plaintiff Clark entered into a

settlement of the claim at issue in case number 73-CO-14-1198.

       22.    Stoneburner signed his name in the “Notice of Settlement” section of the

Statement of Claim and Summons, affirming the statement written there: “The above-

entitled case having been settled, the same may and hereby is dismissed with my consent.”

       23.    Upon information and belief, Stoneburner then electronically filed the signed

copy of the Statement of Claim and Summons.

       24.    At no time did Stoneburner docket any judgment against Plaintiff Clark in

the district court for Stearns County because no judgment was ever entered against him in

case number 73-CO-14-1198.

       25.    Thus, pursuant to Minnesota law, no judgment enforceable against Plaintiff

Clark ever arose from case number 73-CO-14-1198, the proceedings of which “must not

be reported.” MINN. STAT. § 491A.02, subdivision 1.

       26.    On or about January 8, 2020, Plaintiff Clark applied to refinance the

mortgage on his home with the Central Minnesota Credit Union (“CMCU”).

       27.    Upon information and belief, on or about January 8, 2020, Defendant

LexisNexis prepared a consumer report about Plaintiff Clark that included information

pertaining to case number 73-CO-14-1198 and sold it to CMCU for a fee.

       28.    Upon information and belief, the consumer report Defendant prepared stated

that a judgment had been entered against Plaintiff Clark in the Stearns County Conciliation

Court in case number #73CO141198 in the amount of $350 on October 29, 2014 in favor

of Stoneburner Law Office.


                                            5
     CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 6 of 11




       29.    Relying upon the false and harmful information pertaining to the

unenforceable, non-docketed conciliation court case number 73-CO-14-1198 contained in

the consumer report Defendant prepared, CMCU denied Plaintiff Clark’s application to

refinance his mortgage at the rate he had requested.

       30.    In the alternative, upon information and belief, on or about January 8, 2020,

LexisNexis sold information pertaining to case number 73-CO-14-1198 to Factual Data, a

consumer reporting agency, which subsequently prepared a consumer report about Plaintiff

Clark and sold it to CMCU.

       31.    Upon information and belief, the Factual Data consumer report stated that a

judgment had been entered against Plaintiff Clark in the Stearns County Conciliation Court

in case number #73CO141198 in the amount of $350 on October 29, 2014 in favor of

Stoneburner Law Office.

       32.    Relying upon the false and harmful information pertaining to the

unenforceable, non-docketed conciliation court case number 73-CO-14-1198 provided by

Defendant to Factual Data, CMCU denied Plaintiff Clark’s application to refinance his

mortgage at the rate he had requested.

       33.    On or about January 31, 2020, Plaintiff Clark contacted the Stearns County

court and received confirmation that the conciliation court judgment at issue had never

been docketed in the district court and that, if asked whether a judgment existed against

him, the court administrator would answer, “No.”




                                            6
      CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 7 of 11




       34.    Nevertheless, after sharing the information he had obtained from the Stearns

County court with CMCU, Plaintiff Clark was unable to resuscitate the refinancing

opportunity he had hoped to obtain.

       35.    As a direct and proximate result of Defendant’s conduct, Plaintiff Clark

suffered harm, including the loss of credit opportunities, the loss of time spent investigating

Defendant’s false and harmful information, embarrassment, and humiliation.

                       V.      CLASS ACTION ALLEGATIONS

       36.    Plaintiff Clark brings this action pursuant to the Federal Rules of Civil

Procedure 23(a) and 23(b)(3) on behalf of the following Class:

       All natural persons against whom a judgment was entered in the conciliation
       courts of the State of Minnesota, which judgment was never subsequently
       docketed in the Minnesota district court, and about whom LexisNexis
       prepared a consumer report containing information concerning said
       judgment to a third party during the period beginning five years prior to the
       filing of this Complaint and continuing to the date of the entry of judgment
       in this matter.

       37.    Plaintiff reserves the right to amend the definition of the Class based on

discovery or legal developments.

       38.    Numerosity. FED. R. CIV. P. 23(A)(1). The Class members are so numerous

that their joinder is impractical.    Upon information and belief, Defendant furnishes

Minnesota Conciliation Court judgment information about thousands of consumers each

year, and those persons’ names and addresses are identifiable through documents

maintained by Defendant.

       39.    Existence and Predominance of Common Questions of Law and Fact.

FED. R. CIV. P. 23(A)(2). Common questions of law and fact exist as to all members of


                                              7
     CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 8 of 11




the Class and predominate over the questions affecting only individual members. The

common legal and factual questions include, among others, whether Defendant willfully

violated the FCRA by failing to follow reasonable procedures to assure the maximum

possible accuracy of the conciliation court judgment information it reported.

       40.    Typicality. FED. R. CIV. P. 23(A)(3). Plaintiff’s claims are typical of the

claims of each Class member. Plaintiff has the same claims for statutory and punitive

damages as Class members, arising out of Defendant’s common course of conduct.

       41.    Adequacy. FED. R. CIV. P. 23(A)(4). Plaintiff is an adequate representative

of the Class. His interests are aligned with and are not antagonistic to, the interests of the

members of the Class he seeks to represent. He has retained counsel competent and

experienced in such litigation, and he intends to prosecute this action vigorously. Plaintiff

and his counsel will fairly and adequately protect the interests of members of the Class.

       42.    Predominance and Superiority. FED. R. CIV. P. 23(B)(3). Questions of

law and fact common to the Class members predominate over questions affecting only

individual members, and a class action is superior to other available methods for fair and

efficient adjudication of this controversy. The statutory and punitive damages sought by

each member are such that individual prosecution would prove burdensome and expensive

given the complex and extensive litigation necessitated by Defendant’s conduct. It would

be virtually impossible for the members of the Class individually to redress effectively the

wrongs done to them. Even if the members of the Class themselves could afford such

individual litigation, it would be an unnecessary burden on the courts. Furthermore,

individualized litigation presents a potential for inconsistent or contradictory judgments


                                              8
      CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 9 of 11




and increases the delay and expenses to all parties and to the court system presented by the

complex legal and factual issues raised by Defendant’s conduct. By contrast, the class

action device will result in substantial benefits to the litigants and the Court by allowing

the Court to resolve numerous individual claims based upon a single set of proof in a

unified proceeding.

                                 VI.    CLAIM FOR RELIEF

                      For Defendant’s Violation of 15 U.S.C. § 1681e(b)
                            On Behalf of Plaintiff and the Class

       43.        Plaintiff incorporates by reference the above paragraphs as though set forth

in full herein.

       44.        The above-mentioned reports are “consumer reports” within the meaning of

15 U.S.C. § 1681a(d).

       45.        Defendant is regulated by the FCRA, which provides that, “Whenever a

consumer reporting agency prepares a consumer report it shall follow reasonable

procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.” 15 U.S.C. § 1681e(b).

       46.        Defendant violated 15 U.S.C. § 1681e(b) by failing to follow reasonable

procedures to assure maximum possible accuracy of the information it includes in

consumer reports it prepared and continues to prepare about Plaintiff Clark and Class

members, namely by reporting information pertaining to unenforceable, non-docketed

conciliation court judgments about Plaintiff Clark and Class members.




                                                9
     CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 10 of 11




         47.   At all times pertinent hereto, Defendant’s conduct was a result of its

deliberate policies and practices, was willful, was intentionally accomplished through

intended procedures, and was carried out in reckless disregard of consumers’ rights as set

forth in section 1681e(b) of the FCRA.

         48.   Pursuant to 15 U.S.C. §§ 1681n and o, Defendant is liable to Plaintiff Clark

and Class members for its failure to comply with FCRA § 1681e(b), in an amount equal to

the sum of (1) damages of not less than $100 and not more than $1,000 per violation;

(2) actual damages; (3) punitive damages in an amount to be determined by the jury;

(4) attorney’s fees; and (5) litigation costs, as well as such further relief as may be permitted

by law.

                              VII.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and the Class pray for relief as follows:

         a.    An order certifying the case as a class action on behalf of the proposed Class

under Federal Rule of Civil Procedure 23 and appointing Plaintiff and the undersigned

counsel of record to represent same;

         b.    An award of actual, statutory and punitive damages for Plaintiff and the

Class;

         c.    An award of pre-judgment and post-judgment interest as provided by law;

         d.    An award of attorney’s fees and costs; and

         e.    Such other relief as the Court deems just and proper.




                                               10
     CASE 0:20-cv-01920-SRN-BRT Document 1 Filed 09/08/20 Page 11 of 11




                               VIII. TRIAL BY JURY

      Plaintiff hereby requests a trial by jury on those causes of action where a trial by

jury is allowed by law.

Dated: September 8, 2020                    Respectfully submitted,

                                            /s/E. Michelle Drake
                                            E. Michelle Drake, Bar No. 0387366
                                            John G. Albanese, Bar No. 0395882
                                            BERGER MONTAGUE PC
                                            43 SE Main St., Ste. 505
                                            Minneapolis, MN 55414
                                            T: 612.594.5999
                                            F: 612.584.4470
                                            emdrake@bm.net
                                            jalbanese@bm.net

                                            James A. Francis*
                                            John Soumilas*
                                            FRANCIS MAILMAN SOUMILAS, P.C.
                                            1600 Market St., Ste. 2510
                                            Philadelphia, PA 19103
                                            T: 215.735.8600
                                            F: 215.940.8000
                                            jfrancis@consumerlawfirm.com
                                            jsoumilas@consumerlawfirm.com

                                            * petition to appear pro hac vice forthcoming

                                            Attorneys for Plaintiff




                                           11
